Opinion issued July 1, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-00132-CV
____________

IN RE MATTHEW WEST, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Matthew West, has filed a petition for writ of mandamus complaining
that Judge Kent C. Sullivan


 signed orders requiring relator to submit to a pre-suit
deposition.  Relators request this Court, inter alia, to command Judge Sullivan to
vacate these orders.
          We deny Relator’s petition for a writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.